Citation Nr: 0124540	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  96-45 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to July 
1976.  

This case has been before the Board of Veterans' Appeals 
previously.  In September 1997, following a February 1997 
hearing before a traveling member of the Board, the Board 
remanded the case for further development.  Thereafter, the 
case was returned to the Board for further appellate action.

In June 2000, the Board noted that the Board member who had 
chaired the veteran's hearing in February 1997 had retired 
and was, therefore, unable to participate in the final 
determination of the appeal.  38 C.F.R. §§ 20.700, 20.707 
(2001).  Consequently, the veteran was afforded another 
hearing, which was held in July 2001 before the undersigned 
member of the Board.


REMAND

The veteran seeks entitlement to service connection for PTSD.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, Fourth Edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the conditions or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the inservice 
stressor.  38 C.F.R. § 3.304(f) (2001); see Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The veteran's claims file shows that he has several 
psychiatric diagnoses, including PTSD, major depression, and 
obsessive/compulsive personality disorder.  

In a decision by an Administrative Law Judge, issued in 
February 1996, the veteran was granted Social Security 
Disability benefits due to PTSD.  The veteran's medical 
records from the Social Security Administration have not been 
associated with the claims folder.

During his hearings on appeal, the veteran testified that he 
had had several stressors in service.  He reported that while 
he was in basic training, he had seen several civilians hit 
by a car.  He also reported that while stationed in Ko Kha, 
Thailand, he had issued a weapon to a fellow airman, [redacted] 
[redacted], who later committed suicide with that weapon.  
Finally, he noted that while stationed in Ko Kha, Thailand, 
he had witnessed incidents in which two of his friends [redacted] 
[redacted] and [redacted] were shot.  He testified that Mr. 
[redacted]had been wounded and that Mr. [redacted] had been killed.

The veteran's service personnel records show variously that 
from October or November 1974 to November 1975, he was 
assigned to the 6201st Aerospace Support Squadron located at 
Ko Kha Air Station, Thailand.

Air Force casualty reports show that on September 6, 1975, 
Senior Airman (SRA) [redacted] (AFSC:  812X0) was shot 
and killed in Thailand.  SRA [redacted]'s unit was not specified, 
nor was there any further evidence as to the location, 
personnel involved, or circumstances of the shooting.  
Indeed, no police reports, serious incident reports, or other 
official documents concerning SRA [redacted]'s death have been 
associated with the claims folder.

In May 1998, the RO requested that the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, provide copies 
of morning reports, operational reports, and lessons learned 
statements, for the period from October 1974 to October 1975 
for the 6201st Aerospace Support Squadron, Thailand.

In June 1998, the RO received copies of the veteran's service 
personnel records, including copies of his performance 
reports; however, the NPRC noted that morning reports for Air 
Force personnel were not available after 1966.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
That law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA (to be codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A).  That law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  VCAA (to be codified as amended at 38 U.S.C.A. 
§ 5107).  That change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published in VA 
Summary of Precedent Opinions of the General Counsel, 57 Fed. 
Reg. 49743, 49747 (November 3, 1992)).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied. 

2.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for 
PTSD.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

4.  The RO should review the file and 
prepare a summary of the veteran's 
alleged service stressors.  That summary 
and a copy of the veteran's DD 214 and 
other service personnel records should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR).  The RO should confirm the 
dates of the veteran's assignment to 
Thailand.  It should also request that 
USASCRUR provide information that might 
corroborate the veteran's alleged 
stressors, including, but not limited to, 
any historical records and/or operational 
reports for the 6201st Aerospace Support 
Squadron located at Ko Kha Air Station, 
Thailand, during the veteran's assignment 
there.  In particular, the RO should 
request that the USASCRUR provide 
information with respect to the homicide 
of SRA [redacted] (AFSC:  812X0) 
in Thailand on September 6, 1975.  Such 
information should include, but is not 
limited to, any police reports, serious 
incident reports, or other official 
documents identifying the location, 
personnel involved, units of assignment, 
and circumstances of the shooting.  In 
addition to the USASCRUR, the RO should 
also attempt to obtain such information 
from the Air Force Personnel Center 
located at Randolph Air Force Base, 
Texas, and from law enforcement 
authorities at the Department of the Air 
Force in Washington, D.C.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

5.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the nature of any psychiatric 
disability found to be present.  All 
indicated tests and studies should be 
performed, including psychological 
testing, and any indicated consultations 
should be scheduled.  The veteran's 
claims folder must be made available to 
the examiner for review.  The examiner 
must specifically confirm or rule out a 
diagnosis of PTSD.  If PTSD is found, the 
examiner should identify the diagnostic 
criteria, including the specific 
stressors, supporting the diagnosis.  If 
PTSD is not found, the examiner should 
explain why the veteran does not meet the 
criteria for that diagnosis.  The 
rationale for all opinions must be 
provided.  

6.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then re-
adjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative must 
be furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

